DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 2/17/2021 has been entered. 
       Remarks
2.	 Pending claims for consideration are claims 1-20. Applicant has amended claims 1, 8, and 15.  
      Response to Arguments
3. 	Applicant's arguments filed 2/17/2021 are moot in view of grounds of new rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2016/0057138 A1 to Hoyos et al (hereafter referenced as Hoyos), in view of Pub.No.: US 2004/0204951 A1 to Wood et al, in further view of Patent Number: 5,757,918 to Hopkins.
Regarding claim 1, Hoyos discloses “a computer-implemented method for entering a user input based on validating a user identity”(collect user identity[Fig.4/item 410]) , “the method comprising: receiving a user input from a user”(receive user input [Fig.4/item 410) “wherein the user input comprises  a poll selection” ( user identification input information can include information about the user's identity (e.g., name, address, Social security number, etc.), user identification information can include information about one or more transaction accounts, the user can enter pre-existing log-in and pass words associated with the user's various transaction accounts (e.g., online banking accounts, website log-ins, VPN accounts and the like [par.0087]) ; “capturing one or more user characteristics corresponding to the user via one or more sensors (collect mobile device identification and user information [Fig.10] & [Fig.4/item 415]);“extracting one or more reference user characteristics corresponding to the user from a user reference database”(extract dynamic information [Fig.3/item 315]); “determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics” (determine reflection intensity matches [Fig.7/item 735]) ; “based on determining that the one or more captured user characteristics match the one or more extracted reference user characteristics, recording the received user input.” (check image is consistent with genuine pericular region [Fig.7/item 735] and record liveliness input signature [Fig.8/item 800]), 
Hoyos does not explicitly disclose “wherein at least one user characteristic is captured from a government issued identification card of the user, 
However, Wood in an analogous art discloses “wherein at least one user characteristic is captured from a government issued identification card of the user” (governmental agency issued smart card Wood [Fig.1]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness with Wood’s smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Wood teaches a smart card device comprising user characteristics from a government issued smart card for determining a user’s identity and both are from the same field of endeavor.
 “and based on determining that the one or more captured user characteristics do not match the one or more extracted reference user characteristics, one or more of contacting a registered person whom the user purported to be, flagging the user, or transmitting information of the user to an authoritative body” 
However, Hopkins in an analogous art teaches “and based on determining that the one or more captured user characteristics do not match the one or more extracted reference user characteristics”(verification an authentication procedures send access denied or access granted Hopkins[Col.6/line 66 – Col.7/line 3]), one or more of contacting a registered person whom the user purported to be, flagging the user, or transmitting information of the user to an authoritative body”(Access denied signal(aka flag) is sent to the user interface Hopkins[Col.7/lines 1-3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness and Wood’s smart card device comprising a personalization characteristic and governmental process with Hopkins security authentication device containing a verification process that denies/grants a user’s interface permission. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity within an authentication device, Wood comprises a personalization characteristic and governmental process within an authentication technique of a user device, and Hopkin’s teaches a smart card device for determining a user’s identity and all are from the same field of endeavor.
claim 3 in few of claim 1, the references combined disclose “further comprising: based on determining that the one or more captured user characteristics mismatch the one or more extracted reference user characteristics, not entering the received user input” (if characteristics don’t match [Fig.7/item 735] not allowing input (authenticating user Hoyos[Fig.8]) ; “and providing the user an opportunity to cure one or more deficiencies causing the determined mismatch”(if mismatch user provides biometric information to cure deficiencies via determining user liveliness Hoyos [Fig.5/item 535]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the one or more sensors capture biometric data.” (Soft biometric' traits are physical, behavioral or adhered human characteristics Hoyos [par.0080] and are captured via camera sensor Hoyos [par.0047]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein the one or more sensors capture behavior metric data.” (Soft biometric' traits are physical, behavioral or adhered human characteristics Hoyos [par.0080] and are captured via camera sensor Hoyos [par.0047]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the one or more captured user characteristics are weighted” (determine the reflection intensity characteristic matches original Hoyo[Fig.7/item 735]) ; “and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on a weight of the matches exceeding a threshold” (the liveness confidence level exceeds a prescribed confidence level threshold, the process can determine that the user is alive and authenticate the user accordingly Hoyos [par.0143])
Regarding claim 8, Hoyo discloses “a computer program product for entering a user input based on validating a user identity” (start authentication [Fig.5/item 505]), “the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising: receiving a user input from a user” (user interface module 170, can prompt the user to input the user identification information and receive the user inputs via the user interface 115 [par.0087]), wherein the user input comprises a poll selection” ( user identification input information can include information about the user's identity (e.g., name, address, Social security number, etc.), user identification information can include information about one or more transaction accounts, the user can enter pre-existing log-in and pass words associated with the user's various transaction accounts (e.g., online banking accounts, website log-ins, VPN accounts and the like [par.0087]); “capturing one or more user characteristics corresponding to the user via one or more sensors” (biometric capture user characteristics via camera [Fig.5/item 510]) ; “extracting one or more reference user characteristics corresponding to the user from a user reference database”(extract users dynamic information [Fig.3/item 315]) ; “determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics” (determine reflection intensity matches [Fig.7/item 735]); “and based on determining that the one or more captured user characteristics match the one or more extracted reference user characteristics, recording the received user input.” (check image is consistent with genuine pericular region [Fig.7/item 735] and record liveliness input signature [Fig.8/item 800]).
Hoyos does not explicitly disclose “wherein at least one user characteristic is captured from a government issued identification card of the user, 
However, Wood in an analogous art discloses “wherein at least one user characteristic is captured from a government issued identification card of the user” (governmental agency issued smart card Wood [Fig.1]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness with Wood’s smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Wood teaches a smart card device comprising user characteristics from a government issued smart card for determining a user’s identity and both are from the same field of endeavor.
Neither Hoyos nor Wood explicitly disclose “and based on determining that the one or more captured user characteristics do not match the one or more extracted reference user characteristics, one or more of contacting a registered person whom the user purported to be, flagging the user, or transmitting information of the user to an authoritative body” 
However, Hopkins in an analogous art teaches “and based on determining that the one or more captured user characteristics do not match the one or more extracted reference user characteristics”(verification an authentication procedures send access denied or access granted Hopkins[Col.6/line 66 – Col.7/line 3]), one or more of contacting a registered person whom the user purported to be, flagging the user, or transmitting information of the user to an authoritative body”(Access denied signal(aka flag) is sent to the user interface Hopkins[Col.7/lines 1-3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness and Wood’s smart card device comprising a personalization characteristic and governmental process with Hopkins security authentication device containing a verification process that denies/grants a user’s interface permission. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity within an authentication device, Wood comprises a personalization characteristic and governmental process within an authentication technique of a user device, and Hopkin’s teaches a smart card device for determining a user’s identity and all are from the same field of endeavor.
Regarding claim 10 in view of claim 8, Hoyo discloses “further comprising: based on determining that the one or more captured user characteristics mismatch the one or more extracted reference user characteristics, not entering the received user input” (if characteristics don’t match [Fig.7/item 735] not allowing input (authenticating user [Fig.8]); “and providing the user an opportunity to cure one or more deficiencies causing the determined mismatch” (if mismatch user provides biometric information to cure deficiencies via determining user liveliness [Fig.5/item 535]).
Regarding claim 12 in view of claim 8, Hoyo discloses “wherein the one or more sensors capture biometric data.” (Soft biometric' traits are physical, behavioral or adhered human characteristics [par.0080] and are captured via camera sensor [par.0047]).
Regarding claim 13 in view of claim 8, Hoyo discloses “wherein the one or more sensors capture behavior metric data.” (Soft biometric' traits are physical, behavioral or adhered human characteristics [par.0080] and are captured via camera sensor [par.0047])
Regarding claim 14 in view of claim 8, Hoyo discloses “wherein the one or more captured user characteristics are weighted” (determine the reflection intensity characteristic matches original Hoyo[Fig.7/item 735]) ; “and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on a weight of the matches exceeding a threshold” (the liveness confidence level exceeds a prescribed confidence level threshold, the process can determine that the user is alive and authenticate the user accordingly [par.0143]).
Regarding claim 15, Hoyo discloses “a computer system for entering a user input based on validating a user identity, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: receiving a user input from a user” (user interface module 170, can prompt the user to input the user identification information and receive the user inputs via the user interface 115 [par.0087]), “wherein the user input comprises a poll selection” ( user identification input information can include information about the user's identity (e.g., name, address, Social security number, etc.), user identification information can include information about one or more transaction accounts, the user can enter pre-existing log-in and pass words associated with the user's various transaction accounts (e.g., online banking accounts, website log-ins, VPN accounts and the like [par.0087]); “capturing one or more user characteristics corresponding to the user via one or more sensors” (biometric capture user characteristics via camera [Fig.5/item 510]) ; “extracting one or more reference user characteristics corresponding to the user from a user reference database” (extract users dynamic information [Fig.3/item 315]); “determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics” (determine reflection intensity matches [Fig.7/item 735]); “and based on determining that the one or more captured user characteristics match the one or more extracted reference user characteristics, recording the received user input.” (check image is consistent with genuine pericular region [Fig.7/item 735] and record liveliness input signature [Fig.8/item 800]).
Hoyos does not explicitly disclose “wherein at least one user characteristic is captured from a government issued identification card of the user, 
However, Wood in an analogous art discloses “wherein at least one user characteristic is captured from a government issued identification card of the user” (governmental agency issued smart card Wood [Fig.1]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness with Wood’s smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Hopkin’s teaches a smart card device for determining a user’s identity and both are from the same field of endeavor.
Neither Hoyos nor Wood explicitly disclose “and based on determining that the one or more captured user characteristics do not match the one or more extracted reference user characteristics, one or more of contacting a registered person whom the user purported to be, flagging the user, or transmitting information of the user to an authoritative body” 
However, Hopkins in an analogous art teaches “and based on determining that the one or more captured user characteristics do not match the one or more extracted reference user characteristics”(verification an authentication procedures send access denied or access granted Hopkins[Col.6/line 66 – Col.7/line 3]), one or more of contacting a registered person whom the user purported to be, flagging the user, or transmitting information of the user to an authoritative body”(Access denied signal(aka flag) is sent to the user interface Hopkins[Col.7/lines 1-3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness and Wood’s smart card device comprising a personalization characteristic and governmental process with Hopkins security authentication device containing a verification process that denies/grants a user’s interface permission. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity within an authentication device, Wood comprises a personalization characteristic and governmental process within an authentication technique of a user device, and Hopkin’s teaches a smart card device for determining a user’s identity and all are from the same field of endeavor.
Regarding claim 17 in view of claim 15, Hoyo discloses “further comprising: based on determining that the one or more captured user characteristics mismatch the one or more extracted reference user characteristics, not entering the received user input” (if characteristics don’t match [Fig.7/item 735] not allowing input (authenticating user [Fig.8]); “and providing the user an opportunity to cure one or more deficiencies causing the determined mismatch” (if mismatch user provides biometric information to cure deficiencies via determining user liveliness [Fig.5/item 535]).
Regarding claim 19 in view of claim 15, Hoyo discloses “wherein the one or more sensors capture biometric data.” (Soft biometric' traits are physical, behavioral or adhered human characteristics [par.0080] and are captured via camera sensor [par.0047]).
Regarding claim 20 in view of claim 15, Hoyo discloses “wherein the one or more captured user characteristics are weighted” (determine the reflection intensity characteristic matches original Hoyo[Fig.7/item 735]); “and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on a weight of the matches exceeding a threshold” (the liveness confidence level exceeds a prescribed confidence level threshold, the process can determine that the user is alive and authenticate the user accordingly [par.0143]).


5.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2016/0057138 A1 to Hoyos et al (hereafter referenced as Hoyos), in view of Pub.No.: US 2004/0204951 A1 to Wood et al, in further view of Patent Number: 5,757,918 to Hopkins, in further view of Pub.No.: US 2014/0366050 A1 to Hatambeiki et al (hereafter referenced as Hatambeiki).
Regarding claim 2 in view of claim 1, neither Hoyos, Wood,  nor Hopkins explicitly disclose “further comprising: providing the user a reference receipt having one or more statistics regarding the entered user input, a timestamp, a geotag, and the one or more captured user characteristics.”
However, Hatambeiki in an analogous art discloses “ further comprising: providing the user a reference receipt having one or more statistics regarding the entered user input, a timestamp, a geotag, and the one or more captured user characteristics.”(user interface data logged comprises a timestamp Hatambeiki [par.0016], and geographical awareness/geotag Hatambeiki [par.0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness, Wood’s smart card device comprising a personalization characteristic and governmental process, Hopkins security authentication device containing a verification process that denies/grants a user’s interface permission with Hatambeiki timestamp and geographical awareness in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity within an authentication device, Wood comprises a personalization characteristic and governmental process within an authentication technique of a user device, Hopkin’s teaches a smart card device for determining a user’s identity, Hatambeiki discloses a timestamp and geographical awareness process for authentication, and all are from the same field of endeavor.


Regarding claim 9 in view of claim 8, neither Hoyos, Wood,  nor Hopkins explicitly disclose “further comprising: providing the user a reference receipt having one or more statistics regarding the entered user input, a timestamp, a geotag, and the one or more captured user characteristics.” 
However, Hatambeiki in an analogous art discloses “ further comprising: providing the user a reference receipt having one or more statistics regarding the entered user input, a timestamp, a geotag, and the one or more captured user characteristics.”(user interface data logged comprises a timestamp Hatambeiki [par.0016], and geographical awareness/geotag Hatambeiki [par.0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness, and Wood’s smart card device comprising user characteristics from a government issued smart card for determining a user’s identity, and Hopkins smart card device with Hatambeiki’s statistical timestamp and geographical awareness in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Hopkins teaches a determination identity process via a smart, Woods discloses a smart card device comprising user characteristics from a government issued smart card for determining a user’s identity, Hatambeiki teaches a timestamp and geographical awareness for determining identity information and all are from the same field of endeavor.
Regarding claim 16 in view of claim 15, Neither Hoyo, Wood, nor Hopkins explicitly disclose “ further comprising: providing the user a reference receipt having one or more statistics regarding the entered user input, a timestamp, a geotag, and the one or more captured user characteristics.”
However, Hatambeiki in an analogous art discloses “ further comprising: providing the user a reference receipt having one or more statistics regarding the entered user input, a timestamp, a geotag, and the one or more captured user characteristics.”(user interface data logged comprises a timestamp Hatambeiki [par.0016], and geographical awareness/geotag Hatambeiki [par.0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness, and Wood’s smart card device comprising user characteristics from a government issued smart card for determining a user’s identity, and Hopkins smart card device with Hatambeiki’s statistical timestamp and geographical awareness in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Hopkins teaches a determination identity process via a smart, Woods discloses a smart card device comprising user characteristics from a government issued smart card for determining a user’s identity, Hatambeiki teaches a timestamp and geographical awareness for determining identity information and all are from the same field of endeavor.

6.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2016/0057138 A1 to Hoyos et al (hereafter referenced as Hoyos), in view of Pub.No.: US 2004/0204951 A1 to Wood et al, in further view of Patent Number: 5,757,918 to Hopkins, in further view of Pub.No.: US 2004/0189441 A1 to Stergiou. 
Regarding claim 4 in view of claim 3, neither Hoyos, Wood nor Hopkins  explicitly disclose “further comprising: prompting the user to answer one or more identity verification questions ; determining whether the user answered the one or more identity verification questions correctly; and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on determining that the user answered the one or more identity verification questions correctly. 
However, Stergiou in an analogous art discloses “further comprising: prompting the user to answer one or more identity verification questions”(user is prompted to answer questions Stergiou [par.0030]) ; “determining whether the user answered the one or more identity verification questions correctly” (analysis is performed to determine if answer to question is correct Stergiou [par.0028]) ; “and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on determining that the user answered the one or more identity verification questions correctly.” (Verification analysis 58 analyzes the answer to determine if the answer is correct, or not, in accordance with the information in the user's database Stergiou [par.0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness and Wood’s smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification, and Hopkins smart card device with Stergiou’s process for verification and authentication using verification questions in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Wood’s discloses a smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification, Hopkin’s teaches a smart card device for determining a user’s identity, Stergiou teaches a verification process utilizing a series of user questions, and all are from the same field of endeavor.	
Regarding claim 11 in view of claim 10, neither Hoyo, Woods, nor Hopkins explicitly disclose “further comprising: prompting the user to answer one or more identity verification questions; determining whether the user answered the one or more identity verification questions correctly; and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on determining that the user answered the one or more identity verification questions correctly.
However, Stergiou in an analogous art discloses “further comprising: prompting the user to answer one or more identity verification questions”(user is prompted to answer questions Stergiou [par.0030]) ; “determining whether the user answered the one or more identity verification questions correctly” (analysis is performed to determine if answer to question is correct Stergiou [par.0028]) ; “and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on determining that the user answered the one or more identity verification questions correctly.” (Verification analysis 58 analyzes the answer to determine if the answer is correct, or not, in accordance with the information in the user's database Stergiou [par.0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness and Wood’s smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification, and Hopkins smart card device with Stergiou’s process for verification and authentication using verification questions in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Wood’s discloses a smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification, Hopkin’s teaches a smart card device for determining a user’s identity, Stergiou teaches a verification process utilizing a series of user questions, and all are from the same field of endeavor.	
Regarding claim 18 in view of claim 17, neither Hoyo, Wood, nor Hopkins explicitly disclose “further comprising: prompting the user to answer one or more identity verification questions; determining whether the user answered the one or more identity verification questions correctly; and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on determining that the user answered the one or more identity verification questions correctly.”
However, Stergiou in an analogous art discloses “further comprising: prompting the user to answer one or more identity verification questions”(user is prompted to answer questions Stergiou [par.0030]) ; “determining whether the user answered the one or more identity verification questions correctly” (analysis is performed to determine if answer to question is correct Stergiou [par.0028]) ; “and wherein determining whether the one or more captured user characteristics match the one or more extracted reference user characteristics is further based on determining that the user answered the one or more identity verification questions correctly.” (Verification analysis 58 analyzes the answer to determine if the answer is correct, or not, in accordance with the information in the users database Stergiou [par.0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoyo’s method for determining user identity and liveliness and Wood’s smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification, and Hopkins smart card device with Stergiou’s process for verification and authentication using verification questions in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hoyo teaches determining a user’s identity, Wood’s discloses a smart card device in which a personalization characteristic process and governmental agency smart card device is utilized for verification, Hopkin’s teaches a smart card device for determining a user’s identity, Stergiou teaches a verification process utilizing a series of user questions, and all are from the same field of endeavor.	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433